Exhibit 10.25
EMULEX CORPORATION
2005 EQUITY INCENTIVE PLAN
AMENDMENT TO INCENTIVE STOCK OPTION AGREEMENTS
          This Amendment (the “Amendment”) to any and all Incentive Stock Option
Agreements (the “Agreements”) by and between Emulex Corporation, a Delaware
corporation (the “Company”), and the person named below as Optionee, is hereby
entered into effective April 20, 2010. All capitalized terms used herein not
otherwise defined shall have the same meanings ascribed to them in the
Agreements.
RECITALS
          WHEREAS, Optionee has been granted stock options to purchase from the
Company common stock (the “Shares”) pursuant to the Company’s 2005 Equity
Incentive Plan (the “2005 Plan”), subject to the vesting restrictions set forth
in the Agreements;
          WHEREAS, on November 19, 2008, the Board of Directors of the Company
(the “Board”) approved the Change in Control Retention Plan (the “Retention
Plan”), effective November 20, 2008, and on January 15, 2009, the Compensation
Committee of the Board approved amendments to certain Key Employee Retention
Agreements (“KERAs”), effective January 16, 2009, and Optionee is either a
participant in the Retention Plan or party to a KERA;
          WHEREAS, Section 5(a) of the Retention Plan and Section 5(a) of the
KERAs, as amended, provides that upon a Termination Event during a Change in
Control Period (each as defined in the Retention Plan), the right of a
participant to vest in stock options held as of the termination date shall be
fully accelerated so that all grants of stock options received by the
participant shall thereafter be fully vested and non-forfeitable.
          WHEREAS, pursuant to Section 3.3 of the 2005 Plan, the Administrator
has the authority, inter alia, to amend outstanding awards granted under the
2005 Plan, including for the purpose of modifying the time or manner of vesting
and/or the term of any such award; and
          WHEREAS, pursuant to Section 12 of the Agreement, the parties desire
to amend the Agreement so that Optionee may benefit from the protections
afforded in Section 5(a) of the Retention Plan or Section 5(a) of the KERA, as
applicable and consistent with maintaining qualification as an incentive stock
option, in the case that Optionee experiences a Termination Event during the
Change in Control Period.
AGREEMENTS
          NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants set forth herein, the parties hereto hereby agree as follows:
          1. A new Section 14 shall be added to each of Optionee’s ISO
Agreements as follows:

 



--------------------------------------------------------------------------------



 



Term and Vesting of Stock Option under Change in Control Retention Plan or Key
Employee Retention Agreement. Notwithstanding the foregoing provisions of
Section 4 and Section 5 hereof, this Section 14 shall apply in the event that
Optionee experiences a Termination Event during a Change in Control Period, as
each of those terms is defined in the Company’s Change in Control Retention Plan
(the “Retention Plan”) or Optionee’s Key Employee Retention Agreement (“KERA”).
          In the event Optionee’s employment is terminated by the Company (or
its successor) without Cause or by Optionee for Good Reason (as such terms are
defined in the Retention Plan or the KERA, as applicable), either (i) prior to a
Change in Control (as defined in the Retention Plan or the KERA, as applicable),
at a time at which the Compensation Committee determines that there is a
reasonable likelihood that the Company will undergo a Change in Control within
the next 12 months, or (ii) within 24 months after a Change in Control, then the
following provisions will apply:
          (a) Acceleration of Vesting. Any unvested portion of the Option shall
not be forfeited at the time Optionee’s employment is terminated, but rather,
immediately shall become 100% vested.
          (b) Exercise Period. The Option shall remain outstanding and
exercisable for a period of 3 months from the date of Optionee’s termination of
employment, or, until 10 years from the Grant Date (5 years from the Grant Date
if, at the time the Option is granted, Optionee owns stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
any of its parent or subsidiary corporations), whichever is sooner.
          3. Ratification and Affirmance. Subject to the foregoing, the parties
hereto hereby ratify and affirm the Agreements in each and every respect.
          IN WITNESS WHEREOF, the Company and Optionee have duly executed this
Amendment, to be effective as of April 20, 2010.

                  EMULEX CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:          
 
           
 
           
 
  OPTIONEE        
 
           
 
  Name:        
 
           

2